DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action details a restriction requirement and one corresponding election of species requirement.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method for selectively killing cells in S phase, the method comprising administering a drug selectively targeting S phase cells, classified in, for example, A61K 31/519 or A61K31/7072.
II. Claims 16-20, drawn to a cancer treatment method comprising administering a drug selectively targeting M phase cells, classified in, for example, A61K 31/513, A61K31/7072, or A61K31/475.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, or effect, as the different processes comprise administering materially different drugs having different modes of operation or effects, selectively targeting S or M phase cells. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have attained recognition in the art as a separate subject for inventive effort in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses, or employing different search queries for methods of treating different cell populations with different drugs)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election of Species
If Applicant elects the invention of Group I then Applicant is further required to make an election from the following First election of species.
If Applicant elects the invention of Group II then Applicant is further required to make an election from the following Second election of species.

This application contains claims directed to the following patentably distinct species of method comprising the specific drug administered and the specific cell population treated. The species are independent or distinct because different species of drug have different chemical structures resulting in different chemical or biological activities, and different species of cell population treated define different populations for treatment and administration steps dependent on different cell cycle durations. In addition, these species are not obvious variants of each other based on the current record.

Examples of First species of method comprising the specific drug administered and the specific cell population treated are:
1a) the drug selectively targeting S phase cells of bromodeoxyuridine (disclosed in claim 4) and the cell population of intestinal cells (disclosed in claim 3),
1b) the drug selectively targeting S phase cells of methotrexate (disclosed in claim 7) and the cell population of intestinal cells (disclosed in claim 3), and
1c) the drug selectively targeting S phase cells of fludarabine (disclosed in claim 7) and the cell population of lymphoid cells (disclosed in claim 3).

Examples of Second species of method comprising the specific drug administered and the specific cell population treated are:
2a) the drug selectively targeting M phase cells of vinblastine (disclosed in claim 17) and the cell population of intestinal cells (disclosed in claim 3 and implicitly encompassed within claim 16), and 
2b) the drug selectively targeting M phase cells of tegafur (disclosed in claim 18) and the cell population of lymphoid cells (disclosed in claim 3 and implicitly encompassed within claim 16).

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claims are generic or subgeneric to method comprising both the specific drug administered and the specific cell population treated.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the species have attained recognition in the art as a separate subject for inventive effort in view of their different classification;
(b) the species have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the species require a different field of search (for example, searching different classes/subclasses, or employing different search queries for methods of treating different cell populations with different drugs).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Due to the complexity of the restriction and species election requirement, no telephone communication was made.  See MPEP 812.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623